 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 PATRICK LACY,                                           Case No. 2:19-cv-01276-APG-VCF
                                              Plaintiff,                      ORDER
 4
            v.
 5
     AARON FORD, et al.,
 6
                                           Defendants.
 7

 8         This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

 9 person in the custody of the Nevada Department of Corrections. On July 29, 2019, Magistrate

10 Judge Ferenbach denied the application to proceed in forma pauperis, without prejudice, because

11 the application was incomplete. ECF No. 3 at 1-2. Judge Ferenbach ordered plaintiff Patrick

12 Lacy to file a fully complete application to proceed in forma pauperis, including a properly

13 executed financial certificate and an inmate account statement, or pay the full filing fee of

14 $400.00 within 30 days from the date of that order. Id. at 2. The 30-day period has now expired,

15 and Lacy has not filed another application to proceed in forma pauperis, paid the full filing fee,

16 or otherwise responded to the order.

17         District courts have the inherent power to control their dockets and “[i]n the exercise of

18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

19 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

20 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

21 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

22 54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

23 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order
 1 requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)

 2 (affirming dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court

 3 apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

 4 dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424

 5 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with local

 6 rules).

 7           In determining whether to dismiss an action for lack of prosecution, failure to obey a

 8 court order, or failure to comply with local rules, the court must consider several factors: (1) the

 9 public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

10 (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on

11 their merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;

12 Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61;

13 Ghazali, 46 F.3d at 53.

14           Here, the first two factors, the public’s interest in expeditiously resolving this litigation

15 and the Court’s interest in managing the docket, weigh in favor of dismissal. The third factor,

16 risk of prejudice to the defendants, also weighs in favor of dismissal, since a presumption of

17 injury arises from the occurrence of unreasonable delay in filing a pleading ordered by the court

18 or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The

19 fourth factor – the public policy favoring disposition of cases on their merits – is greatly

20 outweighed by the factors in favor of dismissal. Finally, a court’s warning to a party that his

21 failure to obey the court’s order will result in dismissal satisfies the “consideration of

22 alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

23 779 F.2d at 1424.



                                                        2
 1          Judge Ferenbach’s order requiring Lacy to file another application to proceed in forma

 2 pauperis or pay the full filing fee expressly stated: “IT IS FURTHER ORDERED that if Plaintiff

 3 does not timely comply with this order, dismissal of this action may result.” ECF No. 3 at 2.

 4 Thus, Lacy had adequate warning that dismissal would result from his noncompliance with the

 5 order.

 6          It is therefore ordered that this action is dismissed without prejudice based on the

 7 plaintiff’s failure to file a complete application to proceed in forma pauperis or pay the full filing

 8 fee in compliance with Judge Ferenbach’s July 29, 2019 order.

 9          It is further ordered that the Clerk of Court shall enter judgment accordingly.

10          Dated: September 10, 2019.

11
                                                          __________________________________
12                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                      3
